[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a summary process action initiated by the Plaintiff against the Defendant, with respect to premises at 67-69 Broad Street in New London.
Trial in this matter was held on November 18, 1999, at Superior Court G.A. 10 in New London. The Plaintiff, who was represented by counsel, and the pro se Defendant, were both present and testified at trial.
The Court, having considered all of the evidence and testimony at trial, finds that the following facts were proven by a preponderance of the evidence:
On November 4, 1998, the Plaintiff and the Defendant entered into a written rental agreement. The Plaintiff agreed to rent the Defendant a room in the subject premises as a week-to-week tenant. (Plaintiff's Exhibit 1.) In return, the Defendant agreed to pay the Plaintiff the sum of $90 per week as rent. (Plaintiff's Exhibit 1.) The parties stipulated at hearing that the tenancy was on a week-to-week basis.
The Defendant took occupancy and has remained in the premises through the present time.
On September 29, 1999, the Plaintiff terminated the week-to-week tenancy and served the Defendant with a Notice to Quit. Said notice alleged termination of lease by lapse of time and expiration of Defendant's right to occupancy. CT Page 15095
Based on the foregoing, the Court finds that the lease term has expired, the subject lease is terminated, and the Defendant no longer has the right to occupy said premises.
Accordingly, judgment of possession may enter in favor of the Plaintiff.
SO ORDERED.
By the Court:
Dyer, J.